FILED
                            NOT FOR PUBLICATION                             OCT 26 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SONA STEPANYAN,                                  No. 12-74229

              Petitioner,                        Agency No. A089-299-747

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 22, 2015**
                              San Francisco, California

Before: WALLACE, SILVERMAN, and CHRISTEN, Circuit Judges.

      Sona Stepanyan petitions for review of the Board of Immigration Appeals’

decision dismissing her appeal from the immigration judge’s denial of her

application for asylum, withholding of removal, and relief under the Convention

Against Torture. Because Stepanyan filed her applications after May 11, 2005, the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                            -2-

REAL ID Act applies. See Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

       Substantial evidence supports the agency’s adverse credibility determination

because Stepanyan’s testimony about the severity of her injuries was contradicted

by her medical record. Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir. 2011)

(“Under the REAL ID Act, even minor inconsistencies that have a bearing on a

petitioner’s veracity may constitute the basis for an adverse credibility

determination.”). Because we do not hold that “any reasonable adjudicator would

be compelled to conclude to the contrary,” we do not disturb the agency’s

credibility finding. Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir. 2011).

       Also, substantial evidence supports the BIA's conclusion that Stepanyan’s

testimony about the March 1, 2008, rally was implausible. See 8 U.S.C.

§ 1158(b)(1)(B)(iii) (listing “the inherent plausibility of the applicant’s . . .

account” as a factor that impacts his or her credibility). Although Stepanyan

claimed she was seriously involved in the political unrest leading up to the rally,

her passport showed she did not arrive in Armenia from Russia until the morning

of the rally. She admitted on cross-examination that she was in Russia for a

business trip from mid-February until March 1. When confronted with this


                                                                                    12-74229
                                          -3-

inconsistency, Stepanyan testified that she went straight from the airport to the

rally and sent her luggage home with her taxi driver. The BIA justifiably

questioned the plausibility of this account, and its implausibility supports the

immigration court's adverse credibility finding.

      Substantial evidence further supports the BIA’s determinations that

Stepanyan’s allegations of threats were too vague to support a finding that the

threats evidenced past persecution, or a well-founded fear of future persecution.

See Cardoza-Fonseca v. I.N.S., 767 F.2d 1448, 1453 (9th Cir. 1985) (asylum

applicant must point to specific, objective facts that support an inference of past

persecution or risk of future persecution).

      By failing to show that she was eligible for asylum, Stepanyan also failed to

make the more stringent showing that she was eligible for withholding of removal.

See Sowe v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008).

      Furthermore, the BIA did not err in concluding that Stepanyan failed to

sustain her burden to show eligibility for relief under CAT. 8 C.F.R.

§ 1208.16(c)(2); Maldonado v. Lynch, 786 F.3d 1155, 1164 (9th Cir. 2015) (en

banc) (Section 1208.16(c)(2) provides that an applicant for deferral of removal




                                                                                   12-74229
                                          -4-

must demonstrate that it is more likely than not that he or she will be tortured if

removed).

      We reject Stepanyan’s arguments that the immigration judge violated her

due process rights. Her argument that the agency failed to develop the record is

deemed abandoned, because it is inadequately briefed before this court. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (this court will not

ordinarily consider matters on appeal that are not specifically and distinctly raised

and argued in appellant’s opening brief); Maldonado v. Morales, 556 F.3d 1037,

1048 n. 4 (9th Cir. 2009) (arguments made in passing and inadequately briefed are

waived); Martines-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues

raised in a brief that are not supported by argument are deemed abandoned.”).

Additionally, she did not exhaust her argument that the immigration judge violated

her due process rights when he drew a negative inference from her husband’s

failure to testify. Sanchez-Cruz v. I.N.S., 255 F.3d 775, 779-80 (9th Cir. 2001)

(petitioner’s failure to exhaust her administrative remedies on the issue of whether

she was denied a full and fair hearing before a neutral fact-finder prevented this

court from exercising judicial review of this question).

      PETITION for REVIEW DENIED.


                                                                                12-74229